TUTTLE, District Judge.
This is a petition for naturalization. The only question presented to the court for decision is whether an applicant for naturalization who has resided in more than one place in the county where he resides when he files his petition for naturalization must include in such petition the affidavits of at least two witnesses with respect to each such place of residence, or whether it is sufficient in such a case if such applicant include in said petition the affidavits of at least two witnesses in regard to his residence anywhere in said county, and then at his hearing produce the testimony o£ at least two witnesses relative to each such place in such county; in other words, whether an applicant must produce, not only the testimony of all of such required witnesses at the hearing, but also the affidavits of all of the required witnesses at *702the time of the filing of his petition. The applicable and controlling statutory provisions are found in sections 379 and 382 of title 8 of the United States Code (8 USCA §§ 379 and 382). Section 382 (being section 4 of the Act of June 29,1906, as amended by the Act of March 2, 1929', section 6(b), provides as follows:
“No alien shall be admitted to citizenship unless (1) immediately preceding the date of his petition the alien has resided continuously within the United States for at least five years and within the county where the petitioner resided at the time of filing his petition for at least six months, (2) he has resided continuously within the United States from the date of his petition up to the time of his admission to citizenship, and (3) during all the periods referred to in this section he has behaved as a person of good moral character, attached to the principles of the Constitution of the United States, and well disposed to the good order and happiness of the United States. At the hearing of the petition, residence in the county where the petitioner resides at the time of filing his petition, and the other qualifications required by this section during such residence, shall be proved by the oral testimony of at least two credible witnesses, citizens of the United States, in addition to the affidavits required by section 379 of this title to be included in the petition. If the petitioner has resided in two or more places in such county and for this reason two witnesses cannot be procured to testify as to all such residence, it may be proved by the oral testimony of two such witnesses for each such place of residence, in addition to the affidavits required by section 379 of this title to be included in the petition.”
Section 379 of title 8 of the United States .Code (8 USCA § 379), to which reference is ' thus made in the statute just quoted (being the second subdivision of section 4 of the Act of June 29, 1906, as amended by the Act of March 2, 1929, section 6 [a]), provides that: “As to each period of residence at any place in the county where the petitioner resides at the time of filing his petition, there shall be included in the petition the affidavits of at least two credible witnesses, citizens of the United States, stating that each has personally known the petitioner to have been a resident at such place for such period, and that the petitioner is and during all such period has been a person of good moral character.”
The foregoing provisions of these statutes seem to be cleár, positive, and mandatory, and to require in unambiguous language that such a petitioner shall include in his petition the affidavits mentioned, and shall also produce at his hearing the testimony so prescribed, “in addition to the affidavits required.”
As therefore it does not appear that the petitioner in this ease included the necessary affidavits in his petition, although he produced the required testimony at the hearing, such petition must be denied. An order will be entered accordingly.